         Case 1:18-cv-11940-RGS Document 64 Filed 02/06/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 GENZYME CORPORATION,
                         Plaintiff,

        v.                                             Civil Action No. 18-cv-11940-RGS

 THOMAS DOTTER and NOVARTIS
 PARMACEUTICALS CORPORATION,
                         Defendants.



      DEFENDANT THOMAS DOTTER’S MOTION FOR RECONSIDERATION
           OF THE COURT’S JANUARY 9, 2019 ORDER, OR, IN THE
              ALTERNATIVE, TO CERTIFY THE MATTER FOR
      INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. §§ 1291 and 1292(b)

       Defendant Thomas Dotter (“Dotter”) respectfully submits this Motion for

Reconsideration of the Court’s January 9, 2019 Order (ECF No. 63) on Plaintiff Genzyme

Corporation’s Motion to Dismiss Defendant’s Amended Counterclaim, or, in the alternative, to

certify pursuant to 28 U.S.C. §§ 1291 and 1292(b) for immediate interlocutory appeal to the

United States Court of Appeals for the First Circuit. This Motion for Reconsideration is

submitted in accordance with Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure

(“FRCP”).

       As further grounds for this motion, Dotter respectfully refers the court to his

Memorandum of Law submitted herewith and incorporated by reference herein.
         Case 1:18-cv-11940-RGS Document 64 Filed 02/06/19 Page 2 of 2



                                              Respectfully Submitted,

                                              THOMAS DOTTER,

                                              By his attorneys,

                                                 /s/ Mark M. Whitney
                                              Mark M. Whitney, Esq. (BBO #637054)
                                              WHITNEY LAW GROUP, LLC
                                              160 Washington Street
                                              Marblehead, MA 01945
                                              P: (781) 631-4400
                                              E: mwhitney@whitneylawgroup.com
Dated: February 6, 2019


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        Pursuant to Local Rule 7.1(a)(2), I certify that I have conferred with Plaintiff’s counsel in
good faith to resolve the issues that are the subject of this motion. Because this motion relates to
Plaintiff’s successful dismissal of Dotter’s counterclaim, the parties could not reach a
compromise.

                                                    /s/ Mark M. Whitney
                                                  Mark M. Whitney

                                 CERTIFICATE OF SERVICE

        I, Mark M. Whitney, counsel for Defendant Thomas Dotter, do hereby certify that a true
and accurate copy of the foregoing document, which was filed via the Court’s ECF system on
February 6, 2019, will be sent electronically by the ECF system to the registered participants as
identified on the Notice of Electronic Filing (NEF) and that paper copies will be sent to those
indicated as non-registered participants.

                                                    /s/ Mark M. Whitney
                                                  Mark M. Whitney
